UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6918



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALPHONSO EUGENE ALSTON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. William L. Osteen, Sr.,
District Judge. (CR-93-241, CA-97-528-2)


Submitted:   January 26, 1999             Decided:   March 19, 1999


Before WIDENER, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alphonso Eugene Alston, Appellant Pro Se. Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alphonso E. Alston seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998).    We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.    Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.*   See Alston v. United States, Nos. CR-93-241; CA-97-

528-2 (M.D.N.C. Apr. 16, 1998).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




     *
       To the extent that Alston challenges his status as a career
offender, we have previously upheld such status on direct appeal.
See United States v. Alston, No. 94-5448 (4th Cir. June 2, 1995)
(unpublished). Hence, further argument on this issue is foreclosed
under the law of the case doctrine. See United States v. Bell, 5
F.3d 64, 66 (4th Cir. 1993).


                                  2